IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM HAMMONS,                         §
                                         §
       Defendant Below,                  §   No. 536, 2019
       Appellant,                        §
                                         §   Court Below: Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. I.D. Nos. 1910017262 (N)
                                         §                 9809019760 (N)
       Plaintiff Below,                  §                 81002674DI (N)
       Appellee.                         §
                                         §

                          Submitted: January 6, 2020
                          Decided:   January 16, 2020


                                 ORDER

      On December 19, 2019, the appellant, William Hammons, filed a notice of

appeal from a November 7, 2019 Superior Court order sentencing him for violations

of probation. Under Supreme Court Rule 6, a timely notice of appeal should have

been filed on or before December 9, 2019. On December 19, 2019, the Senior Court

Clerk issued, by certified mail, a notice directing Hammons to show cause why this

appeal should not be dismissed as untimely filed. On December 26, 2019, the Court

received the certified mail receipt indicating that the notice to show cause had been

delivered. Hammons has not responded to the notice to show cause. Dismissal of

this appeal is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Gary F. Traynor
                                    Justice




                                      2